DETAILED ACTION
Amended claims filed 13 April 2022 have been entered. Claims 1-12 remain pending; claims 1-7 withdrawn in a previous restriction. The amendments to specification and claims have overcome the claim objections and 112(b) rejections of the previous office action.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Broadhurst (US 2275502) in view of Mei (US 2020/00158115) in view of Sulmone (US 6,682,313).
Regarding claim 8, Broadhurst discloses a pump system comprising: a centrifugal pump (fig 1, pump 2, 2’, pg 2 ln 29-30) defining a casing with an inlet (source connection 4, pg 2 ln 26), an outlet (discharge not illustrated, pg 2 ln 27) and a vacuum port (priming connection at valve 29, pg 2 ln 58), the inlet being fluidly connectable with a liquid containing reservoir (source of supply such as bilge or ballast or water for fire service, pg 2 ln 20-21, 26); and a dual priming system (fig 1, redundant vacuum pumps 48, 50, pg 2 ln 13-14, 27) connected with the vacuum port of the centrifugal pump, the dual priming system comprising:… a [first pump] pump (either pump 48 or 50) having an inlet port (inlet via vacuum line 52 or 54) and a discharge port (implicitly there are outlet ports for the vacuum pumps 48 and 50 in order to discharge pumped air), the inlet port being fluidly connectable with the vacuum port of the centrifugal pump (ports connected via vacuum line 52 or 54, and line 36), whereby selective activation of the [first] pump is configured to evacuate gas from the centrifugal pump casing through the vacuum port and into the inlet port of the [first] pump and, in turn, draw liquid from the reservoir and into the centrifugal pump casing (pressure switches 40 and 42, trigger pumps 48 and 50, pg 2, col 1 ln 75 – col 2 ln 10); … [a second pump] having … an outlet port (implicitly there are outlet ports for the vacuum pumps 48 and 50 in order to discharge pumped air) and a suction port (inlet via vacuum line 52 or 54) and the suction port being fluidly connectable with the vacuum port of the centrifugal pump in parallel with the inlet port of the [first] pump, whereby selective activation of the [second] pump is configured to evacuate the gas from the centrifugal pump casing and into the suction port of the [second pump] and, in turn, draw the liquid from the reservoir and into the centrifugal pump casing (pressure switches 40 and 42, trigger pumps 48 and 50, pg 2, col 1 ln 75 – col 2 ln 10); a first check valve (either check valve 56 or 58, pg 2 col 2 line 17) positioned upstream and in line with the suction port of the [second pump] and positioned in parallel with the inlet port of the [first] pump, the first check valve being oriented in a closed position, substantially preventing fluid flow between the vacuum port of the centrifugal pump and the suction port of the [second pump], and actuatable to an open position, permitting fluid flow from the vacuum port of the centrifugal pump to the suction port of the [second pump]; a second check valve (the other of check valve 56 or 58, pg 2 col 2 line 17) positioned upstream and in line with the inlet port of the [first] pump and positioned in parallel with the first check valve, the second check valve being oriented in a closed position, substantially preventing fluid flow between the vacuum port of the centrifugal pump and the inlet port of the [first] pump, and actuatable to an open position, permitting fluid flow from the vacuum port of the centrifugal pump to the inlet port of the [first] pump; … the dual priming system being operational in a first mode, wherein the [first] pump is inactive and the [second pump] is activated (Broadhurst pumps 48 and 50 appear capable of being operated in this manner; the pumps are duplicated for safety, implying that either is capable of functioning alone, pg 2 col 2 ln 14) and a second mode, wherein the [first] pump is activated and the [second pump] is activated (pumps 48 and 50 appear capable of being operated in this manner, c 2 col 2 ln 2-10).     Broadhurst does not explicitly disclose the [first pump] is a positive displacement pump and the [second pump] is a venturi; the venturi having an inlet port …, the inlet port being fluidly connectable with a compressed air source; … and a control valve positioned upstream and in-line with the venturi inlet port, the control valve having an inlet fluidly connected with the compressed air source and an outlet fluidly connected with the venturi inlet port, the control valve being actuatable between a closed position, substantially fluidly disconnecting the compressed air source from the venturi, and an open position, fluidly connecting the compressed air source with the venturi inlet port.
Mei teaches a priming pump (abstract) wherein a priming pump is a positive displacement pump (fig 5, rotary sliding vane type vacuum pump, par 0037). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to simply substitute the positive displacement priming pump of Mei for a generic vacuum priming pump (48, 50) of Broadhurst to achieve the predictable result of a priming pump for a centrifugal pump.
Sulmone teaches a priming pump (abstract) is a venturi (abstract) the venturi having an inlet port (compressed air inlet 2, c 3 ln 4) …, the inlet port being fluidly connectable with a compressed air source (compressed air source 45, c 3 ln 3); … and a control valve (solenoid valve 1, c 4 ln 14-16) positioned upstream and in-line with the venturi inlet port, the control valve having an inlet fluidly connected with the compressed air source (inlet to valve 1 from source, id.) and an outlet fluidly connected with the venturi inlet port (outlet of valve 1 to air inlet port 2, id.), the control valve being actuatable between a closed position (valve 1 closes to prevent air flow, id.), substantially fluidly disconnecting the compressed air source from the venturi, and an open position (valve 1 opens to allow air flow, id.), fluidly connecting the compressed air source with the venturi inlet port. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to simply substitute the venturi priming pump of Sulmone for a generic vacuum priming pump (48, 50) of Broadhurst to achieve the predictable result of a priming pump for a centrifugal pump.
Regarding claim 9, Broadhurst in view of Mei in view of Sulmone teaches the pump system of claim 8, wherein the positive displacement pump is an electric (Mei, electric motor, par 0036) rotary vane-type positive displacement pump (Mei, rotary vane pump, par 0037). 

Process claims will be examined under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Regarding claim 10, Broadhurst discloses a method of priming a centrifugal pump (fig 1, pump 2, 2’, pg 2 ln 29-30) defining a casing with an inlet (source connection 4, pg 2 ln 26), an outlet (discharge not illustrated, pg 2 ln 27) and a vacuum port (priming connection at valve 29, pg 2 ln 58), the inlet being fluidly connectable with a liquid containing reservoir (source of supply such as bilge or ballast or water for fire service, pg 2 ln 20-21, 26); and a dual priming system (fig 1, redundant vacuum pumps 48, 50, pg 2 ln 13-14, 27) connected with the vacuum port of the centrifugal pump, the dual priming system comprising:… a [first pump] pump (either pump 48 or 50) having an inlet port (inlet via vacuum line 52 or 54) and a discharge port (implicitly there are outlet ports for the vacuum pumps 48 and 50 in order to discharge pumped air), the inlet port being fluidly connectable with the vacuum port of the centrifugal pump (ports connected via vacuum line 52 or 54, and line 36), whereby selective activation of the [first] pump is configured to evacuate gas from the centrifugal pump casing through the vacuum port and into the inlet port of the [first] pump and, in turn, draw liquid from the reservoir and into the centrifugal pump casing (pressure switches 40 and 42, trigger pumps 48 and 50, pg 2, col 1 ln 75 – col 2 ln 10); … [a second pump] having … an outlet port (implicitly there are outlet ports for the vacuum pumps 48 and 50 in order to discharge pumped air) and a suction port (inlet via vacuum line 52 or 54) and the suction port being fluidly connectable with the vacuum port of the centrifugal pump in parallel with the inlet port of the [first] pump, whereby selective activation of the [second] pump is configured to evacuate the gas from the centrifugal pump casing and into the suction port of the [second pump] and, in turn, draw the liquid from the reservoir and into the centrifugal pump casing (pressure switches 40 and 42, trigger pumps 48 and 50, pg 2, col 1 ln 75 – col 2 ln 10); a first check valve (either check valve 56 or 58, pg 2 col 2 line 17) positioned upstream and in line with the suction port of the [second pump] and positioned in parallel with the inlet port of the [first] pump, the first check valve being oriented in a closed position, substantially preventing fluid flow between the vacuum port of the centrifugal pump and the suction port of the [second pump], and actuatable to an open position, permitting fluid flow from the vacuum port of the centrifugal pump to the suction port of the [second pump]; a second check valve (the other of check valve 56 or 58, pg 2 col 2 line 17) positioned upstream and in line with the inlet port of the [first] pump and positioned in parallel with the first check valve, the second check valve being oriented in a closed position, substantially preventing fluid flow between the vacuum port of the centrifugal pump and the inlet port of the [first] pump, and actuatable to an open position, permitting fluid flow from the vacuum port of the centrifugal pump to the inlet port of the [first] pump; … the dual priming system being operational in a first mode, wherein the [first] pump is inactive and the [second pump] is activated (Broadhurst pumps 48 and 50 appear capable of being operated in this manner; the pumps are duplicated for safety, implying that either is capable of functioning alone, pg 2 col 2 ln 14) and a second mode, wherein the [first] pump is activated and the [second pump] is activated (pumps 48 and 50 appear capable of being operated in this manner, c 2 col 2 ln 2-10).     Broadhurst does not explicitly disclose the [first pump] is a positive displacement pump and the [second pump] is a venturi; the venturi having an inlet port …, the inlet port being fluidly connectable with a compressed air source; … and a control valve positioned upstream and in-line with the venturi inlet port, the control valve having an inlet fluidly connected with the compressed air source and an outlet fluidly connected with the venturi inlet port, the control valve being actuatable between a closed position, substantially fluidly disconnecting the compressed air source from the venturi, and an open position, fluidly connecting the compressed air source with the venturi inlet port.
Mei teaches a priming pump (abstract) wherein a priming pump is a positive displacement pump (fig 5, rotary sliding vane type vacuum pump, par 0037). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to simply substitute the positive displacement priming pump of Mei for a generic vacuum priming pump (48, 50) of Broadhurst to achieve the predictable result of a priming pump for a centrifugal pump.
Sulmone teaches a priming pump (abstract) is a venturi (abstract) the venturi having an inlet port (compressed air inlet 2, c 3 ln 4) …, the inlet port being fluidly connectable with a compressed air source (compressed air source 45, c 3 ln 3); … and a control valve (solenoid valve 1, c 4 ln 14-16) positioned upstream and in-line with the venturi inlet port, the control valve having an inlet fluidly connected with the compressed air source (inlet to valve 1 from source, id.) and an outlet fluidly connected with the venturi inlet port (outlet of valve 1 to air inlet port 2, id.), the control valve being actuatable between a closed position (valve 1 closes to prevent air flow, id.), substantially fluidly disconnecting the compressed air source from the venturi, and an open position (valve 1 opens to allow air flow, id.), fluidly connecting the compressed air source with the venturi inlet port. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to simply substitute the venturi priming pump of Sulmone for a generic vacuum priming pump (48, 50) of Broadhurst to achieve the predictable result of a priming pump for a centrifugal pump.
Regarding claim 11, Broadhurst in view of Mei in view of Sulmone discloses the method of claim 10, further comprising the steps of: powering the positive displacement pump; and actuating the second check valve into the open position thereof to fluidly connect the vacuum port of the centrifugal pump with the inlet port of the positive displacement pump to also evacuate gas from the centrifugal pump casing (Broadhurst, check valve opens as a result of vacuum pump operation causing a pressure differential, pg 2 col 2 ln 15-25). 

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Broadhurst in view of Mei in view of Sulmone in view of Thomas (US 2,961,968).
Regarding claim 12, Broadhurst in view of Mei in view of Sulmone teaches the method of claim 11. Broadhurst in view of Mei in view of Sulmone does not teach wherein the powering step comprises electrically connecting a vehicle battery with the positive displacement pump.
Thomas teaches wherein the powering step comprises electrically connecting a vehicle battery with the positive displacement pump (vehicle battery 187 powers the priming pump motor 212, c 6 l 1-7). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to provide power to the electric priming pump of Broadhurst in view of Sulmone via a battery as taught by Thomas, for the expected result of providing electrical power for priming a system. Furthermore examiner notes that a vehicle battery is an intended use of the apparatus of a battery, such that the vehicle battery is not differentiated from the apparatus of a generic battery in the prior art (See MPEP 2114(II)). Since applicant has not claimed structure that differentiates the claimed battery as a battery specific for a vehicle, the intended use of the battery as a vehicle battery will not be considered limiting. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that the rejection above is based on Broadhurst (US 2,275,502) while the previous rejection was based upon Broadhurst (US 2,275,500).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746